
	

113 S2337 IS: Hmong Veterans’ Service Recognition Act
U.S. Senate
2014-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2337
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2014
			Ms. Murkowski (for herself, Mr. Franken, Ms. Klobuchar, Mrs. Feinstein, Mr. Begich, Mr. Whitehouse, Mr. Levin, and Mr. Pryor) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to inter in
			 national cemeteries individuals who supported the United States in Laos
			 during the Vietnam War era.
	
	
		
			1.
			Short title
			This Act may be cited as the Hmong Veterans’ Service Recognition Act.
		
			2.
			Eligibility for interment in national cemeteries
			
				(a)
				In general
				Section 2402(a) of title 38, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					
						(10)
						Any individual—
						
							(A)
							who—
							
								(i)
								was naturalized pursuant to section 2(1) of the Hmong Veterans’ Naturalization Act of 2000 (Public
			 Law 106–207; 8 U.S.C. 1423 note); and
							
								(ii)
								at the time of the individual’s death resided in the United States; or
							
							(B)
							who—
							
								(i)
								the Secretary determines served with a special guerrilla unit or irregular forces operating from a
			 base in Laos in support of the Armed Forces of the United States at any
			 time during the period beginning February 28, 1961, and ending May 7,
			 1975; and
							
								(ii)
								at the time of the individual’s death—
								
									(I)
									was a citizen of the United States or an alien lawfully admitted for permanent residence in the
			 United States; and
								
									(II)
									resided in the United States.
								. 
			
				(b)
				Effective date
				The amendment made by this Act shall apply with respect to an individual dying on or after the date
			 of the enactment of this Act.
			
